DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Preliminary Amendment filed on October 19, 2021, in which claims 1-5 and 23 have been canceled. Claims 24-28 have been newly added.  Accordingly, claims 6-22 and 24-28 are now pending and being presented for examination.
Status of Claims
3.	Claims 6-22 and 24-28 are pending, all of which are rejected under 35 U.S.C. 103.  Claims 18-22 are also rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b).  Claims 6-22 and 24-28 are also subject to a Double Patenting rejection.
Priority
4.	Examiner has acknowledged Applicant’s claim for the benefit of prior-filed U.S. Non-Provisional Patent Application Serial No. 15/354,765, filed November 17, 2016.
Information Disclosure Statement
5.	The information disclosure statement, filed November 11, 2021, is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.
Specification
6.	The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicants’ use.
Arrangement of the Specification
7.	As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:

(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. 
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2424 and 37 CFR 1.821-1.825.  A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in  37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Content of Specification
 (a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words.  It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 201.11.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB):  The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application.  See 37 CFR 1.52(e) and MPEP § 502.05 and § 608.05. 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). A brief narrative of the disclosure as a whole in a single paragraph of 150 words or less commencing on a separate sheet following the claims.  In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21.  The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO.  See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2421.02.
8.	The disclosure is objected to because of the following informalities: The BRIEF SUMMARY section is missing from the instant Specification.	Appropriate correction is required.
Claim Interpretation
9.	The following is a quotation of 35 U.S.C. 112(f):	(f) Element in Claim for a Combination. – An element in a claim for a 	combination may be expressed as a means or step for performing a specified 	function without the recital of structure, material, or acts in support thereof, and 	such claim shall be construed to cover the corresponding structure, material, or 	acts described in the specification and equivalents thereof.
10.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
11.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a network-accessible computing device configured to receive requests to create compute instances comprising reconfigurable logic resources” and “the network-accessible computing device produces configuration data for programming the user portion of the reconfigurable logic resources with the host portion, the user portion being identified at least in part by the received requests” in claim 18.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
12.	The following is a quotation of 35 U.S.C. 112(b):	(b)  CONCLUSION.—The specification shall conclude with one or more claims 	particularly pointing out and distinctly claiming the subject matter which the 	inventor or a joint inventor regards as the invention.
13.	Claims 18-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
	Regarding claim 18, as discussed above, at least the claim limitation “a network-
accessible computing device configured to receive requests to create compute instances comprising reconfigurable logic resources” is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.	Examiner has searched through Applicant’s instant Specification in detail and can neither find any corresponding structure, material or acts for the recited “network accessible computing device,” nor any clear link between any structure, material or acts for performing the function recited as being performed by the “network-accessible computing device”.  Indeed, the only place within the Detailed Description that even uses the terms “network-accessible” appears in paragraph [0023], which recites, with reference to FIG. 1, “The programmable logic service provider 110 can be a network-accessible service, such as a web service. Web services are commonly used in cloud computing. A web service is a software function provided at a network address over the Internet, cloud, or another network. Clients initiate web service requests to servers and servers process the requests and return appropriate responses. The client web service requests are typically initiated using, for example, an API request. For purposes of simplicity, web service requests will be generally described below as API requests, but it is understood that other web service requests can be made. An API request is a programmatic interface to a defined request-response message system, typically expressed in JSON or XML, which is exposed via the web—most commonly by means of an HTTP-based web server. Thus, in certain implementations, an API can be accessed via a set of Hypertext Transfer Protocol (HTTP) request messages, along with a definition of the structure of response messages, which can be in an Extensible Markup Language (XML) or JavaScript Object Notation (JSON) format. The API can specify a set of functions or routines that perform an action, which includes accomplishing a specific task or allowing interaction with a software component. When a web service receives the API request from a client device, the web service can generate a response to the request and send the response to the endpoint identified in the request. Additionally or alternatively, the web service can perform actions in response to the API request without generating a response to the endpoint identified in the request” (Recited from paragraph [0023] of Applicant’s instant Specification).	The above portion of the Detailed Description does not recite that the “network-accessible service” is comprised of any specific structural components, but rather expressly indicates that the “programmable logic service provider 110 can be a network-accessible service” (emphasis added) “such as a web service” which is explicitly discussed as being a “software function provided at a network address over the Internet, cloud, or another network”.	As such, if the recited “network-accessible computing device,” of claim 1 is really a reference to the “network-accessible service” of the disclosed “programmable logic service provider 110” of FIG. 1 and paragraph [0023], then the recited “network-accessible computing device” is in fact an entirely software implemented component, lacking any sufficient structure for carrying out the respective functions of “receive requests to create compute instances comprising reconfigurable logic resources,” and “produces configuration data for programming the user portion of the reconfigurable logic resources with the host portion, the user portion being identified at least in part by the received requests”.	The claim limitation thus amounts to pure functional claiming, and the scope of the claim is unclear and indefinite.  Therefore, claim 18 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Similar reasoning applies to dependent claims 19-22, which fail to remedy the deficiencies of independent claim 18.	Applicant may:(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).	If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
14.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):		(a)  IN GENERAL.—The specification shall contain a written description 	of the invention, and of the manner and process of making and using it, in such 	full, clear, concise, and exact terms as to enable any person skilled in the art to 	which it pertains, or with which it is most nearly connected, to make and use the 	same,  and shall set forth the best mode contemplated by the inventor or joint 	inventor of carrying out the invention.
15.	Claims 18-22 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	As discussed above, independent claim 18 recites the claim limitation “a network-accessible computing device configured to receive requests to create compute instances comprising reconfigurable logic resources”.   For the “network-accessible computing device” the instant Specification merely discusses generic “web services” as part of the “programmable logic service provider 110” of Figure 1 but as indicated above, provides no description of sufficiently definite structure that performs the claimed function.  There is no description of any actual device and programming sufficient to perform the function of the actual web services, which would be required to support the claimed specialized function.  The disclosure with respect to the “network-accessible service” of the “programmable logic service provider 110” FIG. 1 merely repeats the claimed function.  For example, with regard to FIG. 1, as discussed at paragraph [0024], instant Specification recites, “The programmable logic service provider 110 can receive an API request 130 to generate configuration data for a configurable hardware platform, such as configurable hardware 142 of a server computer 140. Typically, the configurable hardware 142 includes reprogrammable logic devices, such as Field Programmable Gate Arrays (FPGAs), configurable programmable logic devices (CPLDs), programmable logic devices (PLDs), and programmable memory resources (e.g., electrically erasable programmable read only memory (EEPROM) or flash memory)” (Recited from Applicant’s instant Specification, paragraph [0024]).	Furthermore, paragraph [0029] recites, “Generating the configuration data 136 can include compiling and/or translating source code of the application logic and the host logic into data that can be used to program or configure the configurable hardware 142. For example, the programmable logic service provider 110 can integrate the application logic into a host logic wrapper. Specifically, the application logic can be instantiated in a system design that includes the application logic and the host logic. The integrated system design can be synthesized, using a logic synthesis program, to create a netlist for the system design. The netlist can be placed and routed, using a place and route program, for the instance type specified for the system design. The placed and routed design can be converted to configuration data 136 which can be used to program the configurable hardware 142. For example, the configuration data 136 can be directly output from the place and route program” (Recited from paragraph [0029] of Applicant’s instant Specification).	Moreover, paragraph [0030] recites “As one example, the generated configuration data 136 can include a complete or partial bitstream for configuring all or a portion of the configurable logic of an FPGA. An FPGA can include configurable logic and non-configurable logic. The configurable logic can include programmable logic blocks comprising combinational logic and/or look-up tables (LUTs) and sequential logic elements (such as flip-flops and/or latches), programmable routing and clocking resources, programmable distributed and block random access memories (RAMs), digital signal processing (DSP) bitslices, and programmable input/output pins. The bitstream can be loaded into on-chip memories of the configurable logic using configuration logic (e.g., a configuration access port). The values loaded within the on-chip memories can be used to control the configurable logic so that the configurable logic performs the logic functions that are specified by the bitstream. Additionally, the configurable logic can be divided into different partitions or regions which can be configured independently of one another. As one example, a full bitstream can be used to configure the configurable logic across all of the regions and a partial bitstream can be used to configure only a portion of the configurable logic regions. For example, individual partial bitstreams for each of a host logic portion, and a number of user portions: a first application logic portion, a second application logic portion, etc., can be generated, downloaded to a configurable hardware platform, and used to independently program different portions of a single FPGA. Because the partial bitstreams can be applied independently, detailed knowledge of other portions of the FPGA need not be made available to others, thereby protecting user privacy. In some examples, some or all of the bitstreams can be further protected using encryption. The non-configurable logic can include hard macros that perform a specific function within the FPGA, such as input/output blocks (e.g., serializer and deserializer (SERDES) blocks and gigabit transceivers), analog-to-digital converters, memory control blocks, test access ports, and configuration logic for loading the configuration data onto the configurable logic” (Recited from Applicant’s instant Specification, paragraph [0030]).	The above portions of the instant Specification continue to describe the “programmable logic service provider 110” in terms of function, rather than provide any detail as to which components of “programmable logic service provider 110” perform which functions, much less how those functions are performed.  Indeed, the instant Specification, neither at paragraphs [0023], [0024], [0029], [0030] nor any place else provides any detail as to how the configuration data is generated.  For example, even if it is assumed for argument’s sake, that a generic processor is inherent for implementing the illustrated “programmable logic service provider 110” of Figure 1, the instant Specification fails to provide a sufficient algorithm corresponding to the claimed function.  In this instance, the structure corresponding to the 35 U.S.C. 112(f) claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component (specific circuit) along with the algorithm used for performing the claimed specialized function.  The discussion in paragraph [0029], while describing that application logic can be integrated into a host logic wrapper, nevertheless fails to provide any detail as to how this translation occurs, other than to merely recite that the application logic can be instantiated in a system design that includes both the host logic and the application logic, and that the integrated system design can in turn be synthesized using a logic synthesis [software] program to create a netlist for the system design which can be placed and routed, (again, using a place and route [software] program), and then converted into configuration data used to program the configurable hardware 142.  The Detailed Description in the above paragraph 1) fails to indicate which structural components are used for performing which of the specified functions (each are indicated as being performed by separate software programs/compilers) and 2) fails to discuss how each of the above stages are implemented, but rather describes what occurs in each step.  Therefore, the instant Specification does not provide a disclosure of corresponding structure in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how the inventor intended to program the computer (programmable logic service provider 110/network-accessible service) to perform all of the claimed functions.  Again, the Detailed Description fails to disclose an algorithm (series of at least two or more specific steps) to demonstrate to one of ordinary skill in the art that the inventor was in possession of the claimed invention at the time of filing.	Examiner notes that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions.  For written description, the Specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  An original claim may lack written description when the claim defines the invention in terms of functional language specifying a desired result (in this case to receive requests to create compute instances comprising reconfigurable logic resources and to produce configuration data for programming the user portion of the reconfigurable logic resources with the host portion, the user portion being identified at least in part by the received requests) but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved.  Simply restating the function recited in the claim language is not sufficient to satisfy the written description requirement.  Because independent claim 18 is not supported by the instant Specification, neither are dependent claims 19-22.
Claim Rejections - 35 USC § 103
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:	A patent for a claimed invention may not be obtained, notwithstanding that the 	claimed invention is not identically disclosed as set forth in section 102, if the 	differences between the claimed invention and the prior art are such that the 	claimed invention as a whole would have been obvious before the effective 	filing date of the claimed invention to a person having ordinary skill in the art to 	which the claimed invention pertains. Patentability shall not be negated by the 	manner in which the invention was made.
18.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
19.	Claims 6-22 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Navendu Jain (United States Patent Application Publication No. US 2016/0094413 A1), hereinafter “Jain,” in view of Chang et al. (United States Patent Application Publication No. US 2015/0169376 A1), hereinafter “Chang”.
	Regarding claim 18, Jain discloses a system, comprising (multi-tenant datacenter 102) (Jain, FIG. 1 and FIG. 4):	a network-accessible computing device configured to receive requests to create compute instances comprising reconfigurable logic resources (virtual machine (VM) placement module 406 (See in particular, FIG. 4) which illustrates creation of virtual machine instances. In addition, at step 1302 of FIG. 13, a multi-tenant datacenter (such as that shown at FIG. 4 - multi-tenant datacenter 102) receives a request to implement a resource bundle (virtual machine) for a tenant. Furthermore, at block 1304, the multi-tenant datacenter determines a bandwidth specification associated with the tenant. For example, as illustrated in FIG. 4, virtual network switch 402 may store a bandwidth requirement specification 426 that the tenant previously specified) (Jain, FIG. 4 and FIG. 13, paragraphs [0021], [0041] and [0077]-[0078]); and	compute hosts coupled to the network-accessible computing device and comprising execution resources for providing the requested compute instances (server nodes 104 (See again, FIG. 1 and also shown in greater detail in FIG. 4) are used for hosting the VMs, which may also include one or more processors 408 and a memory 410, as well as an operating system 412 and a network device driver 414 stored in the memory 410 and executed, at least in part, by processor 408. As shown in FIG. 4, server nodes 104 are coupled to the VM placement module 406) (Jain, FIG. 1 and FIG. 4, paragraphs [0018] and [0021]-[0022]).  While Jain discloses that the VM placement module 406 may be implemented by a field programmable gate array (FPGA) (See Jain, FIG. 4, paragraph [0042]), Jain nonetheless does not explicitly disclose the compute hosts comprising at least one field programmable gate array (FPGA) having reconfigurable logic resources including a user portion and a host portion, wherein:	the network-accessible computing device produces configuration data for programming the user portion of the reconfigurable logic resources with the host portion, the user portion being identified at least in part by the received requests, and	the compute host executes computer-executable instructions for a service process that receives commands from the network-accessible computing device and performs operations associated with those commands with the host portion or the user portion of the reconfigurable logic resources.	However Chang discloses compute hosts comprising reconfigurable logic resources including a user portion and a host portion (wherein resource requests being received can take the form of programmable resources of FPGAs, which can include at least the type and quantity of the requested resources. In addition, “functional units” refer to certain functions by configuring the FPGAs. Chang teaches that the “functional units” are distinct from various types of other programmable resources inherent to the FPGA, such as the look-up-table (LUT), digital signal processor (DSP) slice etc., and that after a logic circuit is described by a user with a principle diagram or hardware description language (HDL) language, the PLD/FPGA developing software will calculate all possible results of the logic circuit and write a truth table (i.e. the result) into RAM. In this way, Chang teaches every time a signal is input for logic calculation, an address is input into the look-up-table to find the corresponding content of the address and output it. For clarity, Examiner maps the recited “compute hosts” to the disclosed PLDs/FPGAs, maps the recited “user portion” to the disclosed “functional unit” of the request, and maps the recited “host portion” to the disclosed “distinct programmable resources,” i.e., the LUT and DSP slice) (Chang, paragraph [0028]), wherein:	a network-accessible computing device produces configuration data for programming the user portion of the reconfigurable logic resources with the host portion, the user portion being identified at least in part by the received requests (wherein Chang further teaches that a control module (e.g., within say, a virtual machine monitor (VMM)/hypervisor) receives the resource requests from the user and is being mapped to the recited “network-accessible computing device”. Again, the request itself can take the form of a “functional unit” being requested by the user for programming/reprogramming the programmable resources of the FPGA, such as, e.g., AES encryption. The request can be expressed by the user with a principle diagram or HDL language, upon which the PLD/FPGA developing software will calculate all possible results of the logic circuit and write a truth table (i.e. the result) into RAM. Chang teaches that in this way, every time a signal is input for logic calculation, it is treated as though an address is being input to the look up table (LUT) to find the corresponding content of the address and output it. Again, the functional unit (i.e., the “user portion”) is being programmed with the LUT and/or DSP slice (i.e., “the host portion”) to configure the PLD/FPGA) (Chang, paragraphs [0027]-[0028]), and	the compute host executes computer-executable instructions for a service process that receives commands from the network-accessible computing device and performs operations associated with those commands with the host portion or the user portion of the reconfigurable logic resources (wherein the control module (again, the network-accessible device) performs different processes directed to different resource requesting manners, including, e.g. at step 220, resource allocation operations being performed on the PLD/FPGA based on the resource pool state information records in response to the resource requests of various types, whereby the resource pool state information records include the utilization state information of the PLD/FPGA in the source pool. See also FIG. 2, step 220, which illustrates the process for the PLD/FGPA having resources allocated thereon based on the state information record, as well as based on utilization state information of the PLD/FPGA) (Chang, FIG. 2, paragraphs [0029]-[0030]).	Jain and Chang are analogous art because they are from the same field of endeavor, namely, management of network resource virtualization.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Jain and Chang before him or her, to modify the VM placement module 406 of Jain to include the additional limitations of the compute hosts comprising at least one field programmable gate array (FPGA) having reconfigurable logic resources including a user portion and a host portion, wherein:	the network-accessible computing device produces configuration data for programming the user portion of the reconfigurable logic resources with the host portion, the user portion being identified at least in part by the received requests, and	the compute host executes computer-executable instructions for a service process that receives commands from the network-accessible computing device and performs operations associated with those commands with the host portion or the user portion of the reconfigurable logic resources, as disclosed in Chang, with reasonable expectation that this would result in a multi-tenant datacenter having the added benefit of improving the utilization efficiency of FPGA resources by allocating such resources in a resource pool in accordance with the resource requests of the clients (See Chang, paragraph [0007]).  This method of improving the multi-tenant datacenter of Jain was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Chang.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Jain with Chang to obtain the invention as specified in claim 18.
	As to claim 6, Jain discloses a method, comprising:	via a computer network, receiving a request to create a compute instance comprising reconfigurable logic resources (wherein as discussed and shown above with respect to independent claim 18, virtual machine (VM) placement module 406 (See again, FIG. 4) creates virtual machine instances, particularly based on the physical limitations and constraints of the multi-tenant datacenter 102 affecting the physical implementation of the VM instances which include network bandwidth capacity and network connectivity) (Jain, FIG. 4, paragraphs [0021] and [0041]); and	launching the compute instance, the compute instance being configured to be in communication with a host portion of the reconfigurable logic resources (wherein as above, server nodes 104 (See again, FIG. 1 and also shown in greater detail in FIG. 4) used for launching and hosting VMs, which may also include one or more processors 408 and a memory 410, as well as an operating system 412 and a network device driver 414 stored in the memory 410 and executed, at least in part, by processor 408) (Jain, FIG. 1, paragraph [0018]).  Again, while Jain teaches that the VM placement module 406 may be implemented by a field programmable gate array (FPGA) (See Jain, FIG. 4, paragraph [0042]), nonetheless Jain does not expressly teach that the virtual machines (VMs) comprise, (and by extension), receiving a request to create a compute instance comprising a field programmable gate array (FPGA) having reconfigurable resources and a processor executing a supervisor mode process and a user mode process;	producing configuration data for programming a user portion of the reconfigurable logic resources;	launching the compute instance, the supervisor mode process of the compute instance being configured to be in communication with a host portion of the reconfigurable logic resources; and	programming the user portion of the reconfigurable logic resources with the configuration data, the user portion of the reconfigurable logic resources being configured to communicate with the compute instance via the host portion.	However Chang discloses receiving a request to create a compute instance comprising a field programmable gate array (FPGA) having reconfigurable resources and a processor executing a supervisor mode process and a user mode process (again, virtual machine monitor (VMM)/hypervisor receives resource requests from a user. For example, a FPGA resource request is made while a virtual machine is created then request may be received by the control module positioned in a virtual machine monitor (VMM). When such requests are received, Chang teaches that FPGA chip sheets are traversed and examined to determine whether a functional unit of the FPGA can support the given user requirements. If after all FPGA chips have been traversed but no functional unit example satisfying the requirements is found, then it will be determined whether a configuration file (bitfile) for creating this type of functional unit is present in the system. If not, then the system administrator will be in charge of adding a corresponding configuration file (as a supervisor process). If a functional unit example is found, however, then the FPGA chip sheet will be traversed to look for a FPGA chip that has sufficient spare programmable resources therein to create such a functional unit example from the given chip (as a user process)) (Chang, paragraphs [0027] and [0041]);	producing configuration data for programming a user portion of the reconfigurable logic resources (again, configuration file is generated for the user’s functional unit request) (Chang, paragraph [0041]);	launching the compute instance, the supervisor mode process of the compute instance being configured to be in communication with a host portion of the reconfigurable logic resources (wherein the FPGA is configured such that the resources (DSP slice) of the given FPGA are allocated as per the request of the user, and by the administrator using the configuration file added by the administrator) (Chang, paragraph [0041]); and	programming the user portion of the reconfigurable logic resources with the configuration data (again, programming the FPGA by allocating the resources for the given user-requested functional units using the configuration file) (Chang, paragraph [0041]), the user portion of the reconfigurable logic resources being configured to communicate with the compute instance via the host portion (the functional units communicating with the allocated resources of the FPGA via the actual DSP slice and using the lookup table (LUN)) (Chang, paragraph [0028]).	As discussed above, Jain and Chang are analogous art because they are from the same field of endeavor, namely, management of network resource virtualization.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Jain and Chang before him or her, to modify the VM placement module 406 of Jain to include the additional limitations of receiving a request to create a compute instance comprising a field programmable gate array (FPGA) having reconfigurable resources and a processor executing a supervisor mode process and a user mode process;	producing configuration data for programming a user portion of the reconfigurable logic resources;	launching the compute instance, the supervisor mode process of the compute instance being configured to be in communication with a host portion of the reconfigurable logic resources; and	programming the user portion of the reconfigurable logic resources with the configuration data, the user portion of the reconfigurable logic resources being configured to communicate with the compute instance via the host portion, as disclosed in Chang, with reasonable expectation that this would result in a multi-tenant datacenter having the added benefit of improving the utilization efficiency of FPGA resources by allocating such resources in a resource pool in accordance with the resource requests of the clients (See Chang, paragraph [0007]).  This method of improving the multi-tenant datacenter of Jain was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Chang.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Jain with Chang to obtain the invention as specified in claim 6.
	In addition, independent claim 24 includes a “method” claim that performs limitations substantially as described in independent “method” claim 6, albeit from the perspective of a sending entity performing sending steps (vs. that of a receiving entity performing receiving steps recited in independent method claim 6), and does not appear to contain any additional features with regard to novelty and/or obviousness; therefore, it is rejected under the same rationale.
	As to claim 19, Jain-Chang discloses the system of claim 18, wherein:	the computes hosts are further configured to program the reconfigurable logic resources with a supervisor privilege level process or a virtual machine instance (again, the server nodes 104 hosting the VMs. Examiner notes use of the drafted alternative “or”) (Jain, FIG. 1, FIG. 4, paragraphs [0018], [0021] and [0041]); and	the compute hosts are further configured to execute computer-executable code for operating the programmed reconfigurable logic resources with a user privilege level process or another virtual machine instance (again, multiple VMs within multi-tenant datacenter) (Jain, FIG. 1, FIG. 4, paragraphs [0018], [0021] and [0041]).  The motivation regarding the obviousness of claim 18 is also applied to claim 19.
	Regarding claim 20, Jain-Chang discloses the system of claim 18, further comprising:	network-accessible storage storing programming data within the configuration data, the storage being accessible by only supervisor privilege level processes or virtual machines on the network-accessible computing device (again, Chang teaching the resource pool state information record and the resource utilization state information record implemented with data structure/data sheet for storage. Examiner once again notes use of language drafted in the alternative “or”) (Chang, paragraphs [0031]-[0032]).	As discussed above, Jain and Chang are analogous art because they are from the same field of endeavor, namely, management of network resource virtualization.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Jain and Chang before him or her, to modify the VM placement module 406 of Jain to include the additional limitation of network-accessible storage storing programming data within the configuration data, the storage being accessible by only supervisor privilege level processes or virtual machines on the network-accessible computing device, as disclosed in Chang, with reasonable expectation that this would result in maintaining resource pool state information records within the VMM of the VMs, which would assist in recording and determining the resource’s current utilization state of all FPGAs in the resource pool so as to respond to resource requests from each client, thereby further improving the utilization efficiency of FPGA resources (See Chang, paragraph [0031]).  This method of improving the multi-tenant datacenter of Jain was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Chang.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Jain with Chang to obtain the invention as specified in claim 20.
	Regarding claim 21, Jain-Chang discloses the system of claim 18, wherein:	the network-accessible computing device is hosted on a different physical server than the compute hosts (again, VM placement module 406 is separate from server nodes 104) (Jain, FIG. 4).  The motivation regarding the obviousness of claim 18 is also applied to claim 21.
	Regarding claim 22, Jain-Chang discloses the system of claim 18, wherein:	the network-accessible computing device comprises computer-executable instructions that when executed by a processor, provide logic for managing the reconfigurable logic resources based on the requests (again, VM placement module creates the VM based on tenant requests) (Jain, FIG. 4, FIG. 6 and FIG. 13, paragraphs [0041] and [0077]).  The motivation regarding the obviousness of claim 18 is also applied to claim 22.
	As to claim 25, Jain-Chang discloses the method of claim 24, further comprising:	via the computer network, sending source code files, netlist files, or references to bitstream data used to produce the configuration data (at least impliedly, as bitfile may be present in the system) (Chang, paragraph [0041]).	Again, Jain and Chang are analogous art because they are from the same field of endeavor, namely, management of network resource virtualization.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Jain and Chang before him or her, to modify the VM placement module 406 of Jain to include the additional limitation of via the computer network, sending source code files, netlist files, or references to bitstream data used to produce the configuration data, as disclosed in Chang, with reasonable expectation that this would result in the ability to traverse the FPGA chip sheet to look for an FPGA chip having sufficient spare programmable resources therein to create a functional unit in accordance with needs of the user (See Chang, paragraph [0041]).  This method of improving the multi-tenant datacenter of Jain was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Chang.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Jain with Chang to obtain the invention as specified in claim 25.
	Regarding claim 26, Jain-Chang discloses the method of claim 24, further comprising: via the computer network, sending a request to create a configurable hardware instance (again, resource requests from the client) (Chang, paragraph [0031]).	Again, Jain and Chang are analogous art because they are from the same field of endeavor, namely, management of network resource virtualization.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Jain and Chang before him or her, to modify the VM placement module 406 of Jain to include the additional limitation of via the computer network, sending a request to create a configurable hardware instance, as disclosed in Chang, with reasonable expectation that this would result in FPGA resources in a resource pool being allocated according to the resource requests of the client and therefore improving the utilization efficiency of the FPGA resource (See Chang, paragraph [0007]).  This method of improving the multi-tenant datacenter of Jain was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Chang.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Jain with Chang to obtain the invention as specified in claim 26.
	Regarding claim 27, Jain-Chang discloses the method of claim 24, wherein the sending the request to launch the compute instance is performed after the sending the request to produce the configuration data (again, if a configuration file for creating the desired functional unit type is present in the system, then the FPGA chip sheet will be traversed to look for a FPGA chip that has sufficient spare programmable resources therein to create such a functional unit in accordance with the needs and wants of the user) (Chang, paragraph [0041]).	Again, Jain and Chang are analogous art because they are from the same field of endeavor, namely, management of network resource virtualization.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Jain and Chang before him or her, to modify the VM placement module 406 of Jain to include the additional limitation of wherein the sending the request to launch the compute instance is performed after the sending the request to produce the configuration data, as disclosed in Chang, with reasonable expectation that this ensure that a configuration files exists for creating the functional unit of the user’s request, particularly by allowing an administrator to create such a bitfile if one does not exist, thereby guaranteeing fulfillment of the resource requests (See Chang, paragraph [0041]).  This method of improving the multi-tenant datacenter of Jain was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Chang.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Jain with Chang to obtain the invention as specified in claim 27.
	Regarding claim 28, Jain-Chang discloses the method of claim 24, wherein the request to create the configurable hardware image comprises a unique image identifier (at least the FPGA identification code (in the Chip info field)) (Chang, paragraph [0045]) and at least one of the following:	requested compatible instance types, the configuration data, access permissions for controlling access to the compute instance (again, the functional units within the requests) (Chang, paragraph [0039]).	Again, Jain and Chang are analogous art because they are from the same field of endeavor, namely, management of network resource virtualization.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Jain and Chang before him or her, to modify the VM placement module 406 of Jain to include the additional limitations of wherein the request to create the configurable hardware image comprises a unique image identifier and at least one of the following:	requested compatible instance types, the configuration data, access permissions for controlling access to the compute instance, as disclosed in Chang, with reasonable expectation that this would result in detailed information regarding the FPGA, including the amount of already allocated resources, as well as remaining available resources (See Chang, paragraph [0045]).  This method of improving the multi-tenant datacenter of Jain was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Chang.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Jain with Chang to obtain the invention as specified in claim 28.
	Regarding claim 7, Jain-Chang discloses the method of claim 6, wherein the launching the compute instance occurs prior to the producing configuration data (wherein as above, an FPGA resource request is made while a virtual machine is created, then (after) said request may be received by the control module positioned in a virtual machine monitor (VMM)) (Chang, paragraph [0027]).	Again, Jain and Chang are analogous art because they are from the same field of endeavor, namely, management of network resource virtualization.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Jain and Chang before him or her, to modify the VM placement module 406 of Jain to include the additional limitation of wherein the launching the compute instance occurs prior to the producing configuration data, as disclosed in Chang with reasonable expectation that this ensured that a configuration files exists for creating the functional unit of the user’s request and matching for resources needed for the VM instance, particularly by allowing an administrator to create such a bitfile if one does not exist, thereby guaranteeing fulfillment of the resource requests (See Chang, paragraph [0041]).  This method of improving the multi-tenant datacenter of Jain was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Chang.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Jain with Chang to obtain the invention as specified in claim 7.
	Regarding claim 8, Jain-Chang discloses the method of claim 6, wherein: the producing configuration data occurs prior to the launching, the launching comprising performing the programming the reconfigurable logic resources with the produced configuration data prior to providing the compute instance to a requester (again, FPGA resource request made while a virtual machine is created, which is created, then executed/instantiated. Again, FPGA resources first allocated) (Chang, paragraphs [0027] and [0030]).	Again, Jain and Chang are analogous art because they are from the same field of endeavor, namely, management of network resource virtualization.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Jain and Chang before him or her, to modify the VM placement module 406 of Jain to include the additional limitation of wherein: the producing configuration data occurs prior to the launching, the launching comprising performing the programming the reconfigurable logic resources with the produced configuration data prior to providing the compute instance to a requester, as disclosed in Chang with reasonable expectation that this ensure that a configuration files exists for creating the functional unit of the user’s request, particularly by allowing an administrator to create such a bitfile if one does not exist, thereby guaranteeing fulfillment of the resource requests (See Chang, paragraph [0041]).  This method of improving the multi-tenant datacenter of Jain was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Chang.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Jain with Chang to obtain the invention as specified in claim 8.
	Regarding claim 9, Jain-Chang discloses the method of claim 8, further comprising, after the providing the compute instance to the requester, partially reconfiguring the reconfigurable logic resources with the produced configuration data (again, if authorized to do so, control module issues commands to the selected FPGA chips, creates the functional unit example that is required and performs bandwidth resource allocation) (Chang, paragraph [0041]).	Again, Jain and Chang are analogous art because they are from the same field of endeavor, namely, management of network resource virtualization.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Jain and Chang before him or her, to modify the VM placement module 406 of Jain to include the additional limitation of further comprising, after the providing the compute instance to the requester, partially reconfiguring the reconfigurable logic resources with the produced configuration data, as disclosed in Chang, with reasonable expectation that this would result in efficiently satisfying the resource request of the user by creating the functional unit required and performing bandwidth resource allocation (See Chang, paragraph [0041]).  This method of improving the multi-tenant datacenter of Jain was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Chang.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Jain with Chang to obtain the invention as specified in claim 9.
	Regarding claim 10, Jain-Chang discloses the method of claim 8, wherein after performing the programming the reconfigurable logic resources with the produced configuration data, the compute instance further reprograms a portion, but not all, of the programmed reconfigurable logic (again, the status.info field including FPGA programmable resource allocation status information (i.e. what is remained in all the programmable resource of that piece of FPGA, or in other words, the proportion of the spare programmable resource) (Chang, paragraph [0045]).	Again, Jain and Chang are analogous art because they are from the same field of endeavor, namely, management of network resource virtualization.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Jain and Chang before him or her, to modify the VM placement module 406 of Jain to include the additional limitation of wherein after performing the programming the reconfigurable logic resources with the produced configuration data, the compute instance further reprograms a portion, but not all, of the programmed reconfigurable logic, as disclosed in Chang, with reasonable expectation that this would result in efficiently satisfying the bandwidth requirement of the user (See Chang, paragraph [0040]).  This method of improving the multi-tenant datacenter of Jain was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Chang.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Jain with Chang to obtain the invention as specified in claim 10.
	Regarding claim 11, Jain-Chang discloses the method of claim 6, wherein:	the request comprises an indicator of the configuration data (again, the functional unit ID) (Chang, paragraph [0037]);	the producing the configuration data further comprises authenticating the request to determine whether a user associated with the request is authorized to access the requested configuration data (again, further including SID - identification code of requestor and unique ID throughout the system, in that when an application requires to open a functional unit at the FPGA, control module will generate and return SID to the application. As well, ACC ID is an ID of functional unit and shows which functional unit to be used by the task for processing - also unique throughout the FPGA system) (Chang, paragraphs [0030], [0032] and [0051]); and	the producing comprises producing the indicated configuration data (again, implementing the FPGA programmable resources) (Chang, paragraphs [0030]-[0032]).	Again, Jain and Chang are analogous art because they are from the same field of endeavor, namely, management of network resource virtualization.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Jain and Chang before him or her, to modify the VM placement module 406 of Jain to include the additional limitations of the request comprises an indicator of the configuration data;	the producing the configuration data further comprises authenticating the request to determine whether a user associated with the request is authorized to access the requested configuration data; and	the producing comprises producing the indicated configuration data, as disclosed in Chang, with reasonable expectation that this would result in a multi-tenant datacenter having the added benefit of improving the utilization efficiency of FPGA resources by verifying the identities of the clients and allocating such resources in a resource pool in accordance with the resource requests of the clients (See Chang, paragraph [0007]).  This method of improving the multi-tenant datacenter of Jain was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Chang.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Jain with Chang to obtain the invention as specified in claim 11.
	Regarding claim 12, Jain-Chang discloses the method of claim 11, wherein the indicator is used to locate the configuration data in a networked storage database or storage device (again, the bitfile present in the system and written into RAM as LUT) (Chang, paragraphs [0028] and [0041]).	Again, Jain and Chang are analogous art because they are from the same field of endeavor, namely, management of network resource virtualization.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Jain and Chang before him or her, to modify the VM placement module 406 of Jain to include the additional limitation of wherein the indicator is used to locate the configuration data in a networked storage database or storage device, as disclosed in Chang, with reasonable expectation that this would result in added efficiency by merely requiring consulting the lookup table (LUT) (See Chang, paragraph [0028]).  This method of improving the multi-tenant datacenter of Jain was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Chang.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Jain with Chang to obtain the invention as specified in claim 12.
	Regarding claim 13, Jain-Chang discloses the method of claim 6, wherein the request is received with a network-accessible computing device configured to communicate with a server hosting the compute instance via a computer network (again, the VM placement module 406 communicating with server nodes 104 to host the VMs) (Jain, FIG. 4, paragraphs [0021] and [0041]).  The motivation regarding the obviousness of claims 1, 6 and 18 is also applied to claim 13.
	Regarding claim 14, Jain-Chang discloses the method of claim 6, wherein the compute instance communicates with the host portion of the reconfigurable logic using a service process executing on the compute instance (wherein the VMs include guest OS 416 (See again, FIG. 4), which Jain teaches may be the same type of operating system or a different type of operating system than operating system 412) (Jain, FIG. 4, paragraph [0023]).  The motivation regarding the obviousness of claims 1, 6 and 18 is also applied to claim 14.
	Regarding claim 15, Jain-Chang discloses the method of claim 6, wherein the request is received from a first party, and wherein the configuration data is received from a third party different from the first party (wherein again, the client/user of Chang is different from the administrator and/or rest of the system where the bitfile is stored) (Chang, paragraph [0041]).	Again, Jain and Chang are analogous art because they are from the same field of endeavor, namely, management of network resource virtualization.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Jain and Chang before him or her, to modify the VM placement module 406 of Jain to include the additional limitation of wherein the request is received from a first party, and wherein the configuration data is received from a third party different from the first party, as disclosed in Chang, with reasonable expectation that this would result in enabling a configuration file to be provided in accordance with the functional unit requests of the users (See Chang, paragraph [0040]).  This method of improving the multi-tenant datacenter of Jain was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Chang.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Jain with Chang to obtain the invention as specified in claim 15.
	Regarding claim 16, Jain-Chang discloses the method of claim 6, wherein:	the request comprises an indicator used for launching the compute instance (Chang teaches the SID) (Chang, paragraphs [0030], [0032] and [0051]); and	the producing the configuration data further comprises:	mapping the indicator to a set of configuration data, and selecting configuration data to produce based on the mapping (wherein again, Chang teaches that the information in the request will include at least the identification code of the requestor (i.e. SID)) (Chang, paragraph [0032]).	Again, Jain and Chang are analogous art because they are from the same field of endeavor, namely, management of network resource virtualization.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Jain and Chang before him or her, to modify the VM placement module 406 of Jain to include the additional limitations of the request comprises an indicator used for launching the compute instance; and	the producing the configuration data further comprises:	mapping the indicator to a set of configuration data, and selecting configuration data to produce based on the mapping, as disclosed in Chang, with reasonable expectation that this would result in enabling a configuration file to be provided in accordance with the functional unit requests of the users (See Chang, paragraph [0040]).  This method of improving the multi-tenant datacenter of Jain was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Chang.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Jain with Chang to obtain the invention as specified in claim 16.
	Regarding claim 17, Jain-Chang discloses the method of claim 6, further comprising: generating the configuration data by compiling source code indicated by the request to create a programming file as at least a portion of the configuration data for the reconfigurable logic resources (at least impliedly, as Chang teaches that an administrator must add the configuration file (bitfile) if for creating a type of functional unit if no such bitfile exists) (Chang, paragraph [0041]).	Again, Jain and Chang are analogous art because they are from the same field of endeavor, namely, management of network resource virtualization.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Jain and Chang before him or her, to modify the VM placement module 406 of Jain to include the additional limitation of generating the configuration data by compiling source code indicated by the request to create a programming file as at least a portion of the configuration data for the reconfigurable logic resources, as disclosed in Chang, with reasonable expectation that this ensured that a configuration files exists for creating the functional unit of the user’s request and matching for resources needed for the VM instance, particularly by allowing an administrator to create such a bitfile if one does not exist, thereby guaranteeing fulfillment of the resource requests (See Chang, paragraph [0041]).  This method of improving the multi-tenant datacenter of Jain was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Chang.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Jain with Chang to obtain the invention as specified in claim 17.
Double Patenting
20.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
21.	Claims 18-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 20 of U.S. Patent No. US 11,115,293 B2, hereinafter “293”.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 18-22 of the instant Application are anticipated by claims 1, 2 and 20 of 293.
	Regarding claim 18 of the instant Application, claim 1 recites, “A system, comprising:	a network-accessible computing device configured to receive requests to create compute instances comprising reconfigurable logic resources; and	compute hosts coupled to the network-accessible computing device and comprising execution resources for providing the requested compute instances, the compute hosts comprising at least one field programmable gate array (FPGA) having reconfigurable logic resources including a user portion and a host portion, wherein:	the network-accessible computing device produces configuration data for programming the user portion of the reconfigurable logic resources with the host portion, the user portion being identified at least in part by the received requests, and	the compute host executes computer-executable instructions for a service process that receives commands from the network-accessible computing device and performs operations associated with those commands with the host portion or the user portion of the reconfigurable logic resources.”.
	Claim 1 of 293 recites “A system hosting a network service providing field programmable gate array (FPGA) services, the system comprising:	a programmable logic service provider configured to:		receive, via a computer network, a request to program application logic into an FPGA,		responsive to receiving the request, allocate a configurable hardware computing instance for the FPGA,		produce configuration information for programming the application logic into only a portion of reconfigurable logic of the FPGA, and		send the configuration information to the allocated configurable hardware computing instance; and	a computing host allocated by the programmable logic service provider to host the allocated configurable hardware computing instance, the computing host comprising:	memory,	a processor configured to execute computer-executable instructions stored in the memory,	an FPGA service process configured to control configuration of an interface to the FPGA, and	the FPGA, wherein the portion of reconfigurable logic of the FPGA is configured to be programmed by the FPGA service process using the configuration information”.
	Clearly from the plain text, each and every limitation of independent claim 18 of the instant Application is within claim 1 of 293 and therefore claim 18 of the instant Application is anticipated by claim 1 of 293.  Therefore, Claim 18 is unpatentable under Non-statutory Anticipatory-type Double Patenting.  Similar reasoning applies to claims 19-22.
22.	Claims 6-17 and 24-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-13 of 293 in view of Chang.
	Regarding claim 6 of the instant Application, claim 6 recites, “A method, comprising:	via a computer network, receiving a request to create a compute instance comprising a field programmable gate array (FPGA) having reconfigurable logic resources and a processor executing a supervisor mode process and a user mode process;	producing configuration data for programming a user portion of the reconfigurable logic resources;	launching the compute instance, the supervisor mode process of the compute instance being configured to be in communication with a host portion of the reconfigurable logic resources; and	programming the user portion of the reconfigurable logic resources with the configuration data, the user portion of the reconfigurable logic resources being configured to communicate with the compute instance via the host portion”.
	Claim 6 of 293 recites, “A method of hosting a network service providing field programmable gate array (FPGA) services, the method comprising:	receiving, at a programmable logic service provider, a request to program application logic into an FPGA;	responsive to receiving the request, allocating at the programmable logic service provider, a configurable hardware computing instance for the FPGA;	producing configuration data for programming the application logic into only a portion of reconfigurable logic of the FPGA;	sending the configuration data to the allocated configurable hardware computing instance; and	by a computing host allocated by the programmable logic service provider to host the allocated configurable hardware computing instance, the computing host comprising memory,	a processor configured to execute computer-executable instructions stored in the memory, and the FPGA:	with an FPGA service process at the computing host, controlling configuration of an interface to the FPGA, and	configuring the portion of reconfigurable logic of the FPGA by the FPGA service process using the configuration data”.
	Clearly from the plain text, apart from the limitations of “a processor executing a supervisor mode process and a user mode process” and “the supervisor mode process of the compute instance being configured to be in communication with a host portion of the reconfigurable logic resources,” each and every limitation of independent claim 6 of the instant Application is within claim 6 of 293.  293 therefore does not recite “a processor executing a supervisor mode process and a user mode process” and “the supervisor mode process of the compute instance being configured to be in communication with a host portion of the reconfigurable logic resources”.	However Chang teaches “a processor executing a supervisor mode process and a user mode process” (again, virtual machine monitor (VMM)/hypervisor receives resource requests from a user. For example, a FPGA resource request is made while a virtual machine is created then request may be received by the control module positioned in a virtual machine monitor (VMM). When such requests are received, Chang teaches that FPGA chip sheets are traversed and examined to determine whether a functional unit of the FPGA can support the given user requirements. If after all FPGA chips have been traversed but no functional unit example satisfying the requirements is found, then it will be determined whether a configuration file (bitfile) for creating this type of functional unit is present in the system. If not, then the system administrator will be in charge of adding a corresponding configuration file (as a supervisor process). If a functional unit example is found, however, then the FPGA chip sheet will be traversed to look for a FPGA chip that has sufficient spare programmable resources therein to create such a functional unit example from the given chip (as a user process)) (Chang, paragraphs [0027] and [0041]) and “the supervisor mode process of the compute instance being configured to be in communication with a host portion of the reconfigurable logic resources” (again, the FPGA is configured such that the resources (DSP slice) of the given FPGA are allocated as per the request of the user, and by the administrator using the configuration file added by the administrator) (Chang, paragraph [0041]).	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of 293 and Chang before him or her, to modify 293 to include the additional limitations of “a processor executing a supervisor mode process and a user mode process” and “the supervisor mode process of the compute instance being configured to be in communication with a host portion of the reconfigurable logic resources,” as disclosed in Chang, with reasonable expectation that this would result in a multi-tenant datacenter having the added benefit of improving the utilization efficiency of FPGA resources by allocating such resources in a resource pool in accordance with the resource requests of the clients, and ensuring that a configuration file was readily available to provision the resources (See Chang, paragraph [0007]).  Therefore, claim 6 of the instant Application is unpatentable over Non-statutory Obviousness-type Double Patenting.  Similar reasoning applies to claims 7-17 and 24-28.
Conclusion
23.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.  For instance, Smith (2017/0315813) discloses an apparatus and methods for implementing incremental schedulers for out-of-order block-based processors, including field programmable gate array implementations.  In one example, a processor includes an instruction scheduler formed by configuring one or more look up table RAMs to store ready state data for a plurality of instructions in an instruction block.  The instruction scheduler further includes a plurality of queues that store ready state data for the processor and sends dependency information to ready determination logic on a first in/first out basis.  The instruction scheduler selects one or more of the ready instructions to be issued and executed by the block-based processor (See Abstract).
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441